Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Examiner notes that the response filed 7/1/2022 would properly elicit a final rejection on first action, see MPEP706.06(b), because the claims are identical to claims in the earlier filing.  However, for the sake of applicant, examiner has chosen to issue a non-final rejection.  
Regarding the 103 rejection of Elsener, Bixby, and Meyer, applicant and examiner both agree that this combination presents rejections for two different statements of obviousness.  In both rejections, Meyer is only used to show that shortening the length of the necklace makes the necklace an appropriate length for a bracelet.  
Applicant asserts the removal of the protrusions in the clasp of Elsener OR replacement of the Elsener clasp with Bixby “would change the principle of operation of Elsener’s clasp”, because these protrusions prevent the chains from slipping off the clasp *when open*.  Examiner asserts that the principle of operation of any clasp used in the manner of Elsener is to attach the chains of Elsener together when closed, and change/remove the chains when open.  The presence of protrusions to not alter the function of a clasp when the clasp is closed.  Further, examiner notes that the protrusion make it more difficult to remove chains from the clasp when the clasp is open, but the protrusions do not make it impossible to remove or insert other chains in Elsener.  
Applicant asserts the removal of the protrusions in the claps of Elsener OR replacement of the Elsener clasp with Bixby would render Elsener “unsatisfactory for its intended purpose”, because Applicant equates the protrusions 6 and 6’ as the “intended purpose” of the Elsener invention.  Examiner notes that the Elsener invention is a necklace with a clasp to connect two ends of the necklace together; examiner contends that using a different clasp is known in Elsener (figures 5-9) and is still capable of performing the function of the clasp.  Examiner notes that the protrusions 6 and 6’ are only applicable to the open condition of the clasp, and do not affect the function of the clasp in general.
Applicant asserts the examiner’s inclusion of MPEP2144.04(II)a “eviscerates 2144.04(II) and MPEP2143.01(VI) are contradictory or compatible”, and “appears to render MPEP2143.01(VI) meaningless”.  Applicant seems to assert that using a different clasp (such as Bixby) in place of another clasp (of Elsener) affects the “principle of operation” of either a clasp or a necklace.  Examiner has asserted that neither principle of operation of a clasp is negated with the use of a different clasp, nor is the principle of operation of a necklace altered with the use of a different clasp.  
Applicant agrees that the removal of the protrusions 6 and 6’ of Elsener do not prevent the clasp of Elsener from performing the function of a clasp.  Applicant asserts Elsener’s principle of operation of the necklace and intended purpose of the clasp requires these protrusions, even asserting that removing the protrusions “would change the principle of operation of Elsener’s invention and render Elsener’s device unsatisfactory for its intended purpose”.  Applicant fails to show how using an alternative clasp which is known in the art of jewelry in place of the clasp of Elsener would render Elsener incapable of being a necklace.  Applicant fails to notice that the same concept is shown in Bixby without the protrusions and the device both performs the function of a necklace AND as a clasp without the protrusions.

Regarding Bixby in view of Elsener, applicant does not comment on the fact that Bixby performs the functions of Elsener without the protrusions.  Applicant only argues that changing the length of the strands to be worn on the wrist makes Bixby “unsatisfactory for its intended purpose”.  Examiner notes that the “intended purpose” of jewelry is to be adornment worn by a user.  Both necklaces and bracelets perform this function, and in fact it is old and well known in the art to change the length of one to be worn in a particular manner as described in Meyer.  Doing so does not affect the “intended purpose” of jewelry.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 13, 16-17, 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over 4515180 Elsener, in view of 2014/0047865 Bixby, in view of 2594475 Meyer.

    PNG
    media_image1.png
    540
    580
    media_image1.png
    Greyscale
Regarding claim 8, examiner notes that there are two reasons for the combination of these references, which are discussed below.  Elsener discloses an item of jewelry (“double rowed pearl necklace” figure 9, column 3, line 27) comprising: 
a clasp 1 adapted to hold one or more rings (rings 7), the clasp comprising a loop element and a latch 3, the latch having an open position (figure 1) and a closed position (figure 2), wherein the loop element and the latch form a closed loop when the latch is in the closed position (shown below in figure 9); 
a first chain (first “row” of pearls) having two ends, a first ring 7 at one end of the first chain and a second ring 7 at the other end of the first chain, wherein each of the first and second rings encircles the loop element of the clasp (as shown in figure 9); and 
a second chain (second “row” of pearls) having two ends, a third ring 7 at one end of the second chain and a fourth ring 7 at the other end of the second chain, wherein the third and fourth rings encircles the loop element of the clasp (as shown in figure 9);  
wherein the loop element of the clasp passes through the first second third and fourth rings (as previously claimed, shown in figure 9);
wherein all portions of the loop element have a width (as shown in figure 9) that is substantially uniform (detailed in figures 1, 9, and 12, the majority of the arc length is uniform, with very small in arc length forming protrusions 6 and 6’, making the width “substantially” uniform); and 
wherein a portion of the clasp prevents the loop element from passing through the first second third or fourth rings (protrusions 6 and 6’).  

    PNG
    media_image2.png
    754
    560
    media_image2.png
    Greyscale
Elsener discloses the use of protrusions that prevent the rings from accidentally being removed from the loop while the loop is open, and applicant is claiming a negative limitation aimed at claiming around these protrusions.
Bixby discloses a clasp 10 (figure 1) having a loop element 12 and a clasp 14 having a closed position in figure 2 and an open position in figure 1, the clasp holding the end loops of multiple chains of jewelry (figure 3).  
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
Reasoning 1:  It would have been obvious to one of ordinary skill in the art at the time of the invention to remove the protrusions of Elsener in the manner taught by Bixby, as Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  Applicant claims both the removal of the feature (“substantially uniform”) AND the removal of the function of the feature (“no portion of the clasp prevents…”).  Therefore, applicant’s asserted patentable subject matter is the removal of a known feature resulting in a known uniform width device, as shown in Bixby.  It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Elsener to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).
Reasoning 2: It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Elsener clasp 1 with the Bixby clasp 10, as both have nearly identical structure, and are used for the same purpose in the same art.  Examiner contends that the use of either in place of the other still results in the chains being attached together using the clasp required in both references.  Examiner notes that the replacement of the Elsener clasp with that of Bixby reverts to the known problem that exists in Elsener, column 1, lines 32-35.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Elsener to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Regarding claim 13, Elsener as modified discloses the jewelry of claim 8, wherein each of the chains has a round stone (pearl).

Regarding claim 15, Elsener as modified discloses the jewelry of claim 8, but does not disclose the chains having different lengths.  Bixby discloses the multiple strands having different lengths, as shown in figure 3.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 16, Elsener discloses an item of jewelry comprising: 
a clasp 1 having a loop element and a closing mechanism (annotated above, best shown in figure 1), the closing mechanism having an open position (figure 1) and a closed position (figure 3), wherein the loop element is circular shaped (figure 1 and figure 9); and 
a plurality of chains (“rows” of pearls) connected to the clasp (figure 9), each of the plurality of chains having a first ring 7 at a first end and a second ring 7 at a second end, each of the first and second rings encircling the loop element of the clasp (as shown in annotated figure 9 of Elsener), the loop element of the clasp passes through the first and second rings of each of the plurality of chains (as shown in figure 9); 
wherein all portions of the loop element have a width (as shown in figure 9) that is substantially uniform (detailed in figures 1, 9, and 12, the majority of the arc length is uniform, with very small in arc length forming protrusions 6 and 6’, making the width “substantially” uniform); and
wherein a portion of the clasp (portions 6 and 6’) prevents the loop element from passing through the first or second rings of each of the plurality of chains.
Elsener discloses the use of protrusions that prevent the rings from accidentally being removed from the loop while the loop is open, and applicant is claiming a negative limitation aimed at claiming around these protrusions.
Bixby discloses a clasp 10 (figure 1) having a loop element 12 and a clasp 14 having a closed position in figure 2 and an open position in figure 1, the clasp holding the end loops of multiple chains of jewelry (figure 3).  
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
Reasoning 1:  It would have been obvious to one of ordinary skill in the art at the time of the invention to remove the protrusions of Elsener in the manner taught by Bixby, as Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  Applicant claims both the removal of the feature (“substantially uniform”) AND the removal of the function of the feature (“no portion of the clasp prevents…”).  Therefore, applicant’s asserted patentable subject matter is the removal of a known feature resulting in a known uniform width device, as shown in Bixby.  It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Elsener to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).
Reasoning 2: It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Elsener clasp 1 with the Bixby clasp 10, as both have nearly identical structure, and are used for the same purpose in the same art.  Examiner contends that the use of either in place of the other still results in the chains being attached together using the clasp required in both references.  Examiner notes that the replacement of the Elsener clasp with that of Bixby reverts to the known problem that exists in Elsener, column 1, lines 32-35.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Elsener to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).


Regarding claim 17, Elsener as modified discloses the jewelry of claim 16, wherein the loop element of the clasp includes a gap and a latch 3 adapted to open and close the gap (using hinge 4), the latch being the closing mechanism (detailed in figure 1).

Regarding claim 18, Elsener as modified discloses the jewelry of claim 17, but does not explicitly teach the use of four chains.  Elsener explicitly teaches two chains, both of which have a ring 7 on both ends of the chain, which are attached to the ring element of the clasp as shown in figure 9.
Bixby discloses the use of a four-strand necklace with a clasp similar to that used in Elsener.
It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the strands of Elsener for an aesthetic purpose.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 20, Elsener as modified discloses the jewelry of claim 16, wherein each of the chains has round stones (pearls).

Regarding claim 22, Elsener as modified discloses the jewelry of claim 16, but does not disclose the chains having different lengths.  Bixby discloses the multiple strands having different lengths, as shown in figure 3.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 23, Elsener as modified discloses the jewelry of claim 16, wherein the two chains have a style, in figure 9 they are both pearls.  Elsener discloses multiple styles of chains that are used with the clasp, shown in figures 5-8, figure 10, figure 9, but does not explicitly teach them being used together.  
Bixby discloses the use of multiple strands in a necklace, having different styles (for instance with beads and without beads, the beads are close together or far apart).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize different styles of chains as taught by Elsener to be used together as taught by Bixby, as this is done for aesthetic purposes.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claims 24 and 25, Elsener as modified discloses the jewelry of claims 8 and 16, wherein the clasp is shown to be in multiple shapes and styles, for instance hearts, squares, or three different styles of circles (figure 5, 7, 12).  Therefore, examiner contends that Elsener discloses it is obvious to one of ordinary skill in the art the change the shape of the clasp, so long as it is a “closed shape” required in claim 1.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 26, Elsener discloses an item of jewelry comprising: 
a clasp 1 comprising a loop element adapted to hold one or more rings 7; 
a first chain (“row” of pearls) comprising: a first string of connected natural or synthetic pearls (column 3, line 27); a first ring 7 connected directly to one end of the first string and a second ring 7 connected directly to the other end of the first string (as shown in figure 9), the first and second rings 7 encircling the loop element of the clasp (figure 9); and 
a second chain (“row” of pearls) comprising: a second string of connected natural or synthetic pearl (column 3, line 27); a third ring 7 connected directly to one end of the second string and a fourth ring 7 connected directly to the other end of the second string, the third and fourth rings encircling the loop element of the clasp 1 (as shown in figure 9)
wherein all portions of the loop element have a width (as shown in figure 9) that is substantially uniform (detailed in figures 1, 9, and 12, the majority of the arc length is uniform, with very small in arc length forming protrusions 6 and 6’, making the width “substantially” uniform); and
wherein a portion of the clasp (portions 6 and 6’) prevents the loop element from passing through the first or second rings of each of the plurality of chains.
Elsener discloses the use of protrusions that prevent the rings from accidentally being removed from the loop while the loop is open, and applicant is claiming a negative limitation aimed at claiming around these protrusions.
Bixby discloses a clasp 10 (figure 1) having a loop element 12 and a clasp 14 having a closed position in figure 2 and an open position in figure 1, the clasp holding the end loops of multiple chains of jewelry (figure 3).  
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
Reasoning 1:  It would have been obvious to one of ordinary skill in the art at the time of the invention to remove the protrusions of Elsener in the manner taught by Bixby, as Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  Applicant claims both the removal of the feature (“substantially uniform”) AND the removal of the function of the feature (“no portion of the clasp prevents…”).  Therefore, applicant’s asserted patentable subject matter is the removal of a known feature resulting in a known uniform width device, as shown in Bixby.  It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Elsener to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).
Reasoning 2: It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Elsener clasp 1 with the Bixby clasp 10, as both have nearly identical structure, and are used for the same purpose in the same art.  Examiner contends that the use of either in place of the other still results in the chains being attached together using the clasp required in both references.  Examiner notes that the replacement of the Elsener clasp with that of Bixby reverts to the known problem that exists in Elsener, column 1, lines 32-35.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Elsener to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13, 15-18, 20, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bixby in view of Elsener, in further view of Meyer.

    PNG
    media_image2.png
    754
    560
    media_image2.png
    Greyscale
Regarding claim 8, Bixby discloses an item of jewelry comprising:
a clasp 10 (figure 1) adapted to hold one or more rings (as shown in figure 3), the clasp comprising a loop element 12 and a latch 14, the latch 14 having an open position (figure 1) and a closed position (figure 2), wherein the loop element and the latch form a closed loop when the latch is in the closed position (as shown in figure 2); 
a first chain 37 having two ends, a first ring 40 at one end of the first chain and a second ring 40 at the other end of the first chain, wherein each of the first and second rings encircles the loop element of a clasp (shown in figure 3); and 
a second chain 37 having two ends, a third ring 40 at one end of the second chain and a fourth ring 40 at the other end of the second chain, wherein each of the third and four rings encircles a loop element of a clasp; 
wherein the loop element of the clasp passes multiple rings 40;
wherein all portions of the loop element have a width that is substantially uniform (best shown in figures 1 and 2); 
wherein no portion of the clasp prevents the loop element from passing through the rings (as shown in figures 1 and 2).
Bixby discloses a necklace using two clasps, and does not disclose the creation of a necklace using one clasp having the ends of the chains of Bixby attached to the same clasp.
Elsener discloses a similar clasp (figure 9) having a loop element and a latch/closing mechanism, multiple chains having rings 7 that go around the loop element, and that BOTH ends of the chains are attached to the same clasp, as taught in figure 9.
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the parts of the Bixby device to create a necklace with only one clasp, in the manner taught by Elsener, since both are necklaces, and the use of one or two clasps is an aesthetic choice.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Bixby to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Regarding claim 16, Bixby discloses an item of jewelry comprising:
a clasp 10 (figure 1) having a loop element 12 and a closing mechanism 14, the closing mechanism 14 having an open position (figure 1) and a closed position (figure 2), wherein the loop element is circular shaped; 
a plurality of chains connected to the clasp, each of the plurality of chains having a first ring 40 at a first end and a second ring 40 at a second end, each of the first and second rings encircling the loop element of a clasp, wherein the loop element of the clasp passes through the rings of each of the plurality of chains;
wherein all portions of the loop element have a width that is substantially uniform (best shown in figures 1 and 2); 
wherein no portion of the clasp prevents the loop element from passing through the rings (as shown in figures 1 and 2).
Bixby discloses a necklace using two clasps, and does not disclose the creation of a necklace using one clasp having the ends of the chains of Bixby attached to the same clasp.
Elsener discloses a similar clasp (figure 9) having a loop element and a latch/closing mechanism, multiple chains having rings 7 that go around the loop element, and that BOTH ends of the chains are attached to the same clasp, as taught in figure 9.
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the parts of the Bixby device to create a necklace with only one clasp, in the manner taught by Elsener, since both are necklaces, and the use of one or two clasps is an aesthetic choice.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Bixby to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Regarding claim 26, Bixby discloses an item of jewelry comprising:
a clasp 10 (figure 1) comprising a loop element 12 adapted to hole one or more rings 40; 
a first chain 37 comprising a first string of connected first objects (charms “x” and “o”), each of the first objects being a bead; a first ring 40 connected directly to one end of the first string and a second ring 40 directly connected to the other end of the first string, the first and second rings encircling the loop element of a clasp; and 
a second chain 37 comprising a first string of connected second objects (charms “x” and “o”), each of the second objects being a bead; a third ring 40 connected directly to one end of the second string and a fourth ring 40 directly connected to the other end of the second string, the third and fourth rings encircling the loop element of a clasp; and 
wherein all portions of the loop element have a width that is substantially uniform (best shown in figures 1 and 2); 
wherein no portion of the clasp prevents the loop element from passing through the rings (as shown in figures 1 and 2).
Bixby discloses a necklace using two clasps, and does not disclose the creation of a necklace using one clasp having the ends of the chains of Bixby attached to the same clasp.
Elsener discloses a similar clasp (figure 9) having a loop element and a latch/closing mechanism, multiple chains having rings 7 that go around the loop element, and that BOTH ends of the chains are attached to the same clasp, as taught in figure 9.
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the parts of the Bixby device to create a necklace with only one clasp, in the manner taught by Elsener, since both are necklaces, and the use of one or two clasps is an aesthetic choice.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Bixby to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Regarding claims 13 and 20, Bixby as modified discloses the jewelry of claims 8 and 16, wherein each of the first and second chains has a round shaped link (“o”).  

Regarding claims 15 and 22, Bixby as modified discloses the jewelry of claims 8 and 16, wherein the first and second chain have different lengths (as shown in figure 3 of Bixby).

Regarding claim 17, Bixby as modified discloses the jewelry of claim 16 wherein the loop element of the clasp includes a gap and a latch adapted to open and close the gap (as shown in figures 1 and 2), the latch being the closing mechanism.

Regarding claim 18, Bixby as modified discloses the jewelry of claim 16 wherein Bixby uses four chains each having a ring, and each encircling part of the same clasp, since the necklace is modified to have one clasp is the manner of Elsener.

Regarding claim 23, Bixby as modified discloses the jewelry of claim 16, wherein at least two of the plurality of chains have different styles (as shown in figure 3).  

Regarding claims 24 and 25, Bixby as modified discloses the jewelry of claim 16 wherein the clasp is circular, not oblong.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677